Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
1.         The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a distal end of the tin bridge, a distal end of the handle, a terminal end of the tine bridge, a longitudinal length of the fork, and a longitudinal axis of the spiral tine as set forth in claims 1 and 5 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
              
            Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as 

Claim Rejections - 35 USC § 112
2.        The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

    The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3.        Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
            Regarding claims 1 and 5, the original disclosure does not disclose that “the  tine bridge having arcuate front and back surfaces disposed between the distal end of the elongate handle and a distal end of the tine bridge, with a terminal end of the tine bridge aligned with a longitudinal length of the fork.” In fact, the specification .

4             The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

          
5.         Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
             Regarding claims 1 and 5, “the tine bridge having arcuate front and back surfaces disposed between the distal end of the elongate handle and a distal end of the tine bridge, with a terminal end of the tine bridge aligned with a longitudinal length of the fork” not understood. It has not been disclosed and there is no evidence that the tine bridge has arcuate front and back surfaces, and the terminal end of the tin bridge is aligned with a longitudinal length of the fork.



    PNG
    media_image1.png
    979
    953
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
      6.        The following is a quotation of 35 U.S.C. 103(a) which forms the basis for   
       all obviousness rejections set forth in this Office action: 
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


7.       Claims 1-9, as best understood, are rejected under 35 U.S.C. 103(a) as being unpatentable over Richardson in view of Samson (2,637,104), Buck (1,751,853) or Cochran (0732,675). Regarding claims 1 and 5, Richardson teaches a fork 1 (annotated Fig. 1 above), comprising: an elongate handle 2 having a proximal end and a distal end; a tine bridge 3 attached to the distal end of the elongate handle, the tin bridge which appears to have arcuate front and back surfaces (as evident by Richardson D28446; Fig. 2) disposed between the distal end of the elongated handle 2 and a distal end of the tine bridge 3, with the terminal end of the tine bridge aligned with a longitudinal length of the fork; and a plurality of spiral tines 4 (defined by the tines 4 which are twisted in the midsection, annotated Fig. 4 above) extending from the tine bridge 3 to a tip (annotated Fig. 1 above) and are aligned; each of the plurality of spiral tines 4 are twisted in a plurality of revolutions 5 about a longitudinal axis of the spiral tine, the plurality of revolutions in the spiral tines defining a recess 6. See annotated Fig. 1 above. It could be argued that Richardson does not explicitly teach that the tine bridge has arcuate front and back surfaces, tines are aligned in a parallel arrangement, and the plurality of revolutions terminating with the tip aligned .
           Regarding claim 2, Richardson teaches everything noted above including that the recess 6 is dimensioned to catch of a noodle strand. It should be noted that a noodle strand with a width less than the width of the recess would be received in the recess. In addition, the invention is directed to a fork and the patentability of the 
           Regarding claim 3, Richardson teaches everything noted above including that the elongate handle 2 is dimensioned to be grasped in a hand of a user. See annotated Fig. 1 above.
           Regarding claim 4, Richardson teaches everything noted above including that the plurality of spiral tines 4 are disposed in a spaced apart relation along the tine bridge 3. See annotated Fig. 1 above.
           Regarding claim 6, Richardson teaches everything noted above including a plurality of revolutions 5 in each of the spiral tines defining a recess 6. See annotated Fig. 1 above.
          Regarding claim 7, Richardson teaches everything noted above including that the recess is dimensioned to catch a noodle strand. It should be noted that a noodle strand with a width less than the width of the recess would be received in the recess. In addition, the invention is directed to a fork and the patentability of the invention as a fork has nothing to do with the size of the noodle strand as a workpiece. 
            Regarding claim 8, Richardson teaches everything noted above including that the recess 6 is defined continuously about the plurality of revolutions.  See annotated Fig. 1 above.
            Regarding claim 9, Richardson teaches everything noted above including that the handle 2 is dimensioned to be grasped in a hand of a user. See annotated Fig. 1 above.


Response to Arguments
8.          Applicant request for an interview is noted. However, in view of pending issues under 35 USC 112, first and second paragraphs, and the art rejection, it would be better that this Office action to be reviewed by the applicant and then an interview to be scheduled to resolve the outstanding issues. Applicant can directly call me at the number below to schedule an interview after reviewing this Office action. 
             Applicant’s arguments with respect to claim(s) 1 and 5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.              

Conclusion
9.          THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than 


10.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHASSEM ALIE whose telephone number is (571) 272-4501.  The examiner can normally be reached on 8:30-5:00 EST.
            If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571/) 272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, SEE http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.   

   


/GHASSEM ALIE/Primary Examiner, Art Unit 3724  
                                                                                                                                                                                                  March 8, 2022